Order entered November 10, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00896-CV

                   IN THE MATTER OF J.L.R., A MINOR

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JD-35928-W

                                     ORDER

      Before the Court is appellant’s letter filed November 8, 2022 requesting a

copy of the clerk’s record. We construe the letter as a motion. We GRANT the

motion and DIRECT the Clerk of this Court to send a paper copy of the clerk’s

and supplemental clerk’s records to appellant.

      On the Court’s own motion, we extend the deadline for appellant’s brief to

December 16, 2022.

                                             /s/   KEN MOLBERG
                                                   JUSTICE